Title: Virginia Delegates to Edmund Randolph, 16 April 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir
New York Apl. 16. 1787
Your Excellencies favor of the 4th Inst. enclosing a list of Pensioners came to hand this morning together with the talk to the Cherokee Indians alluded in that which I had the honor to acknowledge the receipt of a few days past.
We shall do ourselves the honor to lay before Congress all the intelligence you have been pleased to transmit respecting the Cherokee Indians, as the best excuse for the steps you have pursued. It is certainly the duty of the Indian Agents to Correspond with the Governors of the different States, in cases where they may, respectively, be concerned, and I cannot account for the neglect of Doctor White, within whose district the Cherokees are, in the present instance, except that his time and attention have been engrossed by the more Southern Nations, whose Hostilities upon the Frontier of Georgia, more especially occasioned his appointment. We shall take care to call the attention of Congress to this circumstance. Congress, last week, agreed to a circular letter to the States, upon the subject of the Treaty with Great Britain, which your Excellency will receive from the President. I have the Honor to be with great respect Your Excellencies Most Obedt. Servt
Ed. Carrington
